Title: Paragraph for George Washington to Gouverneur Morris, 4 October 1792
From: Jefferson, Thomas
To: Washington, George


Oct. 4 92.
Foreigners would suppose from some of our newspapers that there were inveterate political dissensions among us, and even that we were on the eve of dissolving the Union. Nothing is farther from the truth. The people are sensible of the blessings of the general government, and of the prosperous state of our affairs, nor could they be induced to any change. Under a government like ours, personal dislikes often assume the garb of public dissension. It is one of the evils to be set off against the innumerable blessings of a free press.
